Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's submission filed on 9/9/22 has been entered.  Claims 22-35 are currently pending examination, claims 1--21 were cancelled by applicant. 

Claim Interpretation
	The examiner notes that Applicant’s original disclosure has provided an explicit / special definition for the following terms, and the claims will be interpreted according to such special definitions:
	a) membrane – from pg 6 lines 24- 25: “The term ‘membrane’ is meant to refer to a molecular film with two-dimensional fluidity. 
	b) flow recirculating fluidic device – from pg 7 lines 8-12: “The term ‘flow-recirculating fluidic device’ is meant to refer to a fluidic device that features outflow from the device and aspiration back into the device, such that fluid leaving the device is fully or partially returned into the device.”
	c) processing solution – from pg 7 lines 17-19: “The term ‘processing solution’ is meant to refer to a solution which is delivered by the flow-recirculation device to the surface.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 22-25, 34, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (“Micropatterned Fluid Lipid Bilayer Arrays Created Using a Continuous Flow Microspotter”, Anal. Chem. 2008 Nov 1; 80(21); 7980-7987; supplied in 10/19/15 IDS of parent US14/801878; hereafter Smith) in view of Kaigala et al (“A Vertical Microfluidic Probe” Langmuir 2011, 27, 5686-5693; hereafter Kaigala), and  Unger (US 2001/0018072; hereafter Unger). 
Claim 22: Smith teaches a method of for fabrication of a membrane on a surface (such as lipid membranes on a glass substrate) (See, for example, abstract), comprising;
providing flow-recirculating microfluidic device having at least one inlet port and channel exits in proximity to the surface (See, for example, Fig 1, bottom of pg 2 – top of pg 3, and pg 4 "MLBA Preparation" section)
locally delivering one or more processing solutions including one or more membrane sources adapted and configured to form a membrane on the surface, the one or more membrane sources as a result of said local delivery forming a monolayer / bilayer / mujltilayer fluid membrane on the surface (see, for example, Fig 1, pg 4 MLBA Preparation such as "numerous solutions of DOPC SUVs”, and cycling of solution there through).
Translating a relative position of the channel exits of the device relative the surface (see, for example, Fig 1, bottom of pg 2 – top of pg 3, and pg 4 "MLBA Preparation" section).
Smith does not explicitly teach introducing the flow recirculating fluidic device into a volume aqueous solution confining liquid such that one or more processing solutions are hydrodynamically confined between the confining liquid and the surface, thereby fabricating the membrane.  Kaigala teaches a method of component delivery and deposition via microfluidic processes (See, for example, abstract).  Kaigala explicitly references the work of Smith, and teaches the scope of applications with which closed systems of Smith can be expanded by adopting a vertical microfluidic probe; which allows for the deposition in scanning mode to provide expansion of size of patterns, and further allowing for operation in liquid environments (See, for example, abstract, pg 5686- col 1 lines 1-13 of pg 5687 and paragraph bridging pg 5687 and 5688). The design of Kaigala is represented in Fig 1, wherein a flow-recirculating fluid device having its exits in an aqueous liquid environment  (immersion liquid, further DI water) produces a hydrodynamically confined recirculating fluid flow submerged in the liquid environment, outside of the device, and contacting both the surface and the liquid environment (See, for example, Fig 1). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a vertical microfluidic probe type applicator, such as described by Kaigala, wherein in the flow-recirculating microfluidic device having its exits in a volume of confining liquid environment  (immersion liquid / DI water) such that one or more processing solutions are hydrodynamically confined between the confining liquid and the surface, thereby fabricating the membrane as Kaigala explicitly teaches it provides improved application scope, operation in liquid environment and scanning capability to closed fluidic systems.  By combination translation of relative position between the channel exits of the device relative to the surface would create a 2-D fluid membrane having a geometry defined by the translation path (see, for example, (See, for example, Kaigala abstract, Fig 2 and Fig 7 to a computer controlled stage / scanning functionality, and patterned deposition along scanned path, further Smith teaches wherein shaped patterns of membrane can be applied including linear channels and multicomponent arrays and depicts a linear channel arrays formed on a substrate (See, for example, bottom of pg 2- top of pg 3 and Fig 1)).
Smith has taught supplying of vesicle solution (See, for example, Fig 1, abstract) but Smith in view of Kaigala does not explicitly teach wherein the one or more processing solutions is / are surfactant-comprising processing liquids.  Unger teaches a method concerned with vesicle preparation (See, for example, [0013], [0094-0098]).  Unger further teaches wherein the stability of vesicles is influenced by the materials from which they are made, including surfactants; and that stabilizing materials, such as surfactants, can be added with the vesicles to promote stability (See, for example, [0098], [0122]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated one or more surfactant-comprising processing solutions as the processing solutions since it would allow for a more tailorable stability of the vesicle solution. 
Claim 23: Kaigala has explicitly taught the separation distance between the exits and the surface are result effective, and has explicitly taught separations at specific distances such as 10, 20 40, and 80 microns (See, for example, Fig 5, pg 5691). 
Claim 24: Kaigala further teaches the scanning is achieved via controlling a positioning device to facilitate translation of the channel exits relative to the surface, and further wherein the positioning device is programmed to translate the relative position of channel exits and surface while delivering fluid to create a two-dimensional fluid membrane having a geometry defined by a translation path (See, for example, abstract, Fig 2 and Fig 7 to a computer controlled stage / scanning functionality, and patterned deposition along scanned path, further Smith teaches wherein shaped patterns of membrane can be applied including linear channels and multicomponent arrays and depicts a linear channel arrays formed on a substrate (See, for example, bottom of pg 2- top of pg 3 and Fig 1)).
Claim 25: Kaigala further teaches wherein valves along flow paths can be integrated to perform rapid switching of multiple processing liquids (See, for example, pg 5693).
Claim 34: Kaigala further teaches the implementation of heaters to regulate the liquid and interacting surface (See, for example, 5692-5693; even heating of only the liquid would inherently subsequently heat the membrane to at least some degree via thermal conduction).
Claim 35: Smith has further taught vesicles and wherein the membrane comprises planar supported lipid bilayers (See, for example, abstract, pg 1, top of pg 3).


Claims 25, 27-30, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Kaigala, and Unger as applied to claim 1 and further in view of Gale et al (US2007/0231458; hereafter Gale).
Claim 25: Smith in view of Kaigala, Unger, and Wu teaches the method of claim 1 (described above), and Smith further teaches wherein a multitude of different solutions can be used (see, for example, top of pg 3, and top of pg 4), but Smith does not explicitly teach switching between two or more processing solutions.  Gale similarly teaches a method of patterning via microspotter systems (See, for example, abstract).  Gale further teaches wherein such systems can predictably be equipped with a plurality of inlet microchannels so the shared feed orifice can be used to flow different substances at different times (See, for example, [0067]) and additionally taught the use of valves in the system (See, for example, [0096]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated switching between two or more processing solutions via controlled multiple inlet microchannels as taught in Gale as such a condition would predictably allow for tailorable flow of different substances at different times.  
Claim 27: Gale has further taught multiple membrane sources are used to create a membrane with variable composition (See, for example, [0066-0067], [0101]).
Claim 28: Gale has further taught modifying the membrane locally in a region (See, for example, [0101]). 
Claim 29: Gale has further taught wherein the formation process can involve LBL of multiple layerings to improve concentration, thus with respect to the surface just prior to a subsequent layer application, the surface receiving the layer would possess a different chemistry as it would possess a pre applied layer than a region of the surface not being patterned (See, for example, [0101]).
Claim 30: the membrane in the LBL embodiment of Gale is only taught to propagate on the patterned surface (See, for example, [0101], wherein only the portion already receiving an initial layer would be capable of bonding the subsequent layer via self-assembly).
Claim 34: Gale has further taught the incorporation of a heaters in and around the orifice which would inherently heat the membrane to at least some degree via thermal conduction (See, for example, [0094-0096]).

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Kaigala, Unger, and Gale as applied to claim 25 above, and further in view of Zamudio et al (US 2004/0014955; hereafter Zamudio).
Claim 26: Smith in view of Kaigala, Unger, and Gale teaches the method of claim 25 above, wherein Gale has further taught that to improve the concentration of the membrane, a layer by layer application can be incorporated, which involves multiple layerings and washings on the membrane area (see, for example, [0101]).  But Gale is silent as to the composition of the wash, so it does not explicitly teach one or more processing solutions as a detergent which removes previously deposited membrane or component therefrom.  Zamudio is directed to bio-assay applications (See, for example, abstract).  Zamudio further teaches wherein when washings of bound layers is performed, it is predictable to use a detergent in the washing so the washing can aid in retention of high affinity compounds and removal of low affinity compounds (See, for example, [0217]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a detergent in the wash solution in the method of Smith in view of Kaigala, Unger, and Gale as detergents are well known and predictable components in wash solutions to aid in retention of high affinity compounds and removal of low affinity compounds, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.

Claims 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Kaigala,  and Unger as applied to claim 1 above, and further in view of Wu et al (US 6,045,671; hereafter Wu).
Claims 31-32: Smith in view of Kaigala does not explicitly teach further applying a gradient along a part of the membrane, wherein the gradient causes one or more of the membrane components to migrate in the membrane along the surface.  Wu teaches method of fabrication of patterned / arrayed surfaces including membranous surfaces (see, for example, abstract, col 32 lines 20-52).  Wu further teaches wherein the control / precision of patterning of material being deposited can be augmented by selectively heating predefined regions of the substrate, generating a linear or patterned thermal gradient, so the material preferentially moves to / binds to the areas dictated by the thermal gradient (See, for example, col 21 lines 50-68). Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated applying a thermal gradient along part of the membrane as it would predictably augment the control / precision of patterning of material being deposited.  

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Kaigala, Unger, and Wu as applied to claim 32 and further in view of Gale.
Claim 33: Smith in view of Kaigala, Unger, and Wu, teach the method of claim 32 above.  Wherein Wu further teaches the thermal gradient changes direction along the membrane along the surface (such as in the formation of a design, presented as an alternative to a linear gradient), and wherein bonding / trapping occurs there along (See, for example, col 21 lines 50-68). Gale like Smith similarly teaches a method of patterning via microspotter systems (See, for example, abstract). Gale has further described turbulence being induced by different flow from different channels, wherein turbulence would inherently involve a multitude of changes on flow field (direction / intensity, etc) (See, for example, [0066-0067]). Gale further teaches wherein the flow field can result in the movement / removal / separation of membrane components and wherein the turbulence promotes improved bonding via a stagnation point generated by the turbulent flow (See, for example, [0066-67], and [0075-76]).  Gale further teaches wherein affixing and flow can predictably be provided by external forces (See, for example, [0104]).  Therefore it would have been obvious to have changed the thermal gradient direction along the membrane as it would predictably result in enhanced turbulent pinning to further promote the attachment / stable stagnation of components. 


Response to Arguments
Applicant's arguments filed 9/9/22 have been fully considered but they are not persuasive.
Applicant argues that “newly added claims 22-35 have substantially identical scope to the allowed claims 1-14 of corresponding …EP 2945745 B1…Smith was also used as the primary reference (D1) during prosecution  of the European Patent Application, the that the claims were found to distinguish over Smith both in terms of novelty and inventive step…”.  The examiner notes that the USPTO and EPO operate and examine under different procedures and guidance and the USPTO is not bound nor does it abide to the findings or the EPO.  Further with respect to this argument and applicant’s further arguments individually, particularly that Smith is not concerned with hydrodynamic confinement, confining liquid, a surfactant, and generation of a 2d membrane having a geometry defined by a translation path; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejections are over a combination of references, not Smith alone; these argued deficiencies have been addressed by combined secondary prior art such as Kaigala (who explicitly references the work of Smith, and teaches the scope of applications with which closed systems of Smith can be expanded to scanning mode to provide expansion of size of patterns, and further allowing for operation in liquid environments), Unger, Wu, Gale, and Zamudio as described in the rejections above. 
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712